Dawson, J.
(dissenting): Fenley, senior, wrongfully deprived the defendant of the use of the partnership property for about two years, and could show this under a general denial. (Dewey v. Bobbitt, 79 Kan. 505, 100 Pac. 77; Morrison v. Montgomery, 105 Kan. 430, 432, 184 Pac. 985.) But, forsooth, because the defendant conceded that when Fenley, junior, returned from the war he was *191then entitled to the possession of the property (the partnership term having then expired) he, the injured defendant, is turned out of court without redress against Fenley, senior. I cannot acquiesce in such a result, and I therefore dissent.